Exhibit 10.1

 

AMENDED AND RESTATED EXCHANGE AGREEMENT

 

AMENDED AND RESTATED EXCHANGE AGREEMENT (the “Agreement”), dated as of
 November 2, 2010, among KKR Management Holdings L.P., KKR Fund Holdings L.P.,
KKR Holdings L.P., KKR & Co. L.P., KKR Group Holdings L.P., KKR Subsidiary
Partnership L.P. and KKR Group Limited.

 

WHEREAS, the original Exchange Agreement among KKR Management Holdings L.P., KKR
Fund Holdings L.P., KKR Holdings L.P. and KKR & Co. L.P. was executed as of
July 14, 2010 (the “Original Exchange Agreement”) in order to provide the
parties with certain rights and obligations with respect to the exchange of
certain Group Partnership Units for Common Units by certain persons;

 

WHEREAS, the parties to the Original Exchange Agreement together with KKR Group
Holdings L.P. and KKR Group Limited now desire to enter into this Agreement to
amend and restate the Original Exchange Agreement in its entirety as more fully
set forth below;

 

WHEREAS, the right to exchange Group Partnership Units set forth in
Section 2.1(a) below, once exercised, represents a several, and not a joint and
several, obligation of the Group Partnerships (on a pro rata basis), and no
Group Partnership shall have any obligation or right to acquire Group
Partnership Units issued by another Group Partnership;

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

ARTICLE I.

DEFINITIONS

 

Section 1.1                                      Definitions.

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“Agreement” has the meaning set forth in the preamble of this Agreement.

 

“Base Exchange” has the meaning set forth in Section 2.1(a)(i) of this
Agreement.

 

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York are authorized or required by
law to close.

 

“Charitable Exchange” means a direct or indirect exchange of Group Partnership
Units pursuant to this Agreement by a KKR Holdings Affiliated Person for the
purpose of making a gratuitous transfer of any Common Units received in the
exchange to a Charity.

 

--------------------------------------------------------------------------------


 

“Charity” means any organization that is organized and operated for a purpose
described in Section 170(c) of the Code (determined without reference to
Section 170(c)(2)(A) of the Code) and described in Sections 2055(a) and 2522 of
the Code.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Unit” means a partnership interest in the Issuer representing a
fractional part of the partnership interests in the Issuer of all limited
partners of the Issuer having the rights and obligations specified with respect
to Common Units in the Issuer Partnership Agreement.

 

“Corporate Holdco” means a corporation (or other entity classified as a
corporation for United States federal income tax purposes) that (i) is wholly
owned by a KKR Holdings Affiliated Person, (ii) owns solely Group Partnership I
Units, (iii) was formed solely for the purpose of owning such Group Partnership
I Units, and (iv) has never owned any assets other than Group Partnership I
Units or engaged in any other business, or such other corporation designated a
Corporate Holdco by a Group Partnership General Partner.

 

“Delaware Arbitration Act” has the meaning set forth in Section 3.8(c).

 

“Exchange” means a Charitable Exchange, a Non-U.S. Exchange or a Base Exchange,
as the case may be.

 

“Exchange Rate” means the number of Common Units for which a Group Partnership
Unit is entitled to be exchanged.  On the date of this Agreement, the Exchange
Rate shall be 1 for 1, which Exchange Rate shall be subject to modification as
provided in Section 2.4.

 

“Fair Market Value” means, as of a given time, (i) if Common Units are traded on
a securities exchange, then the volume-weighted average price of a Common Unit
based on the trades during the most recent completed trading day as reported by
the principal securities exchange on which Common Units are traded and (ii) if
Common Units are not traded on a securities exchange, the fair market value of
such asset as reasonably determined by the conflicts committee of the board of
directors of the Issuer General Partner.

 

“General Exchange” means an Exchange in respect of a General Notice Date.

 

“General Quarterly Exchange Date” means, unless the Issuer cancels such
Quarterly Exchange Date pursuant to either Section 2.2(c) or 2.9 hereof, the
date set by the Issuer General Partner that is (i) at least 60 days after the
General Notice Date in respect of that Quarter and (ii) (unless otherwise
required by Section 409A of the Code) no earlier than the first day following
the end of the Quarter that is immediately prior to the day that employees of
the Issuer General Partner or the Issuer’s Subsidiaries would be permitted to
trade under the Issuer’s Insider Trading Policy.

 

“General Notice Date” means, with respect to each Quarter, the date set by the
Issuer General Partner by which KKR Holdings or a KKR Holdings Affiliated Person
is required to provide notice of an Exchange for that Quarter.

 

2

--------------------------------------------------------------------------------


 

“Group Partnership I” means KKR Management Holdings L.P., a Delaware limited
partnership, and any successor thereto.

 

“Group Partnership I General Partner” means KKR Management Holdings Corp., and
any successor thereto.

 

“Group Partnership I Units” means the Class A partnership units of Group
Partnership I (and partnership units of any subsequently formed Group
Partnership whose interests are held by the Issuer through a Group Partnership
Holdco).

 

“Group Partnership II” means KKR Fund Holdings L.P., a Cayman limited
partnership, and any successor thereto.

 

“Group Partnership II Units” means the Class A partnership units of Group
Partnership II (and partnership units of any subsequently formed Group
Partnership whose interests the Issuer holds directly or indirectly through
entities that are transparent for U.S. federal income tax purposes).

 

“Group Partnership Agreements” means, collectively, the Amended and Restated
Limited Partnership Agreement of Group Partnership I and the Amended and
Restated Limited Partnership Agreement of Group Partnership II (and the
partnership agreement then in effect of any future partnership designated as a
Group Partnership), as each may be amended, supplemented or restated from time
to time.

 

“Group Partnership General Partners” means Group Partnership I General Partner
and KKR Group Holdings L.P., and any successor thereto (and the general partner
of any future partnership designated as a Group Partnership).

 

“Group Partnership Holdco” means Group Partnership I General Partner (and any
future entity that is classified as an association taxable as a corporation for
U.S. federal income tax purposes, is directly or indirectly owned by the Issuer
and formed for the purposes of holding partnership units of a Group
Partnership).

 

“Group Partnership Unit” means, collectively, one partnership unit in each of
Group Partnership I and Group Partnership II (and any future partnership
designated as a Group Partnership) issued under its respective Group Partnership
Agreement.

 

“Group Partnerships” means, collectively, Group Partnership I and Group
Partnership II (and any future partnership designated as a Group Partnership).

 

“Issuer” means KKR & Co. L.P., a Delaware limited partnership, and any successor
thereto.

 

“Issuer General Partner” means KKR Management LLC, a Delaware limited
partnership, and any successor thereto.

 

3

--------------------------------------------------------------------------------


 

“Insider Trading Policy” means the insider trading policy of the Issuer
applicable to the employees of the Issuer General Partner or the Issuer’s
Subsidiaries, as such insider trading policy may be amended, supplemented or
restated from time to time.

 

“Issuer Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of the Issuer, dated July 14, 2010, as such agreement of
limited partnership may be amended, supplemented or restated from time to time.

 

“KKR Group Holdings” means KKR Group Holdings L.P., a limited partnership formed
under the laws of the Cayman Islands, and any successor thereto.

 

“KKR Holdings” means KKR Holdings L.P., a limited partnership formed under the
laws of the Cayman Islands, and any successor thereto, and its Subsidiaries.

 

“KKR Holdings Affiliated Person” means each Person that is as of the date of
this Agreement or becomes from time to time (i) a general partner or a limited
partner of KKR Holdings pursuant to the terms of the KKR Holdings Partnership
Agreement or (ii) a general partner, limited partner or holder of any other type
of equity interest of any Person included in clause (i) above.

 

“KKR Holdings Partnership Agreement” means the Amended and Restated Limited
Partnership Agreement of KKR Holdings, as amended, supplemented or restated from
time to time.

 

“Non-U.S. Exchange” means a direct or indirect exchange of Group Partnership
Units pursuant to this Agreement by a Non-U.S. KKR Holdings Affiliated Person.

 

“Non-U.S. KKR Holdings Affiliated Person” means a KKR Holdings Affiliated Person
that is not (i) an individual citizen or resident of the United States, (ii) a
corporation (or other entity classified as a corporation for United States
federal income tax purposes) created or organized in or under the laws of the
United States (or any political subdivision thereof), or (iii) a partnership (or
other entity classified as a partnership for United States federal income tax
purposes) created or organized in or under the laws of the United States (or any
political subdivision thereof) or that has at least one partner who is an
individual citizen or resident of the United States; provided that a partnership
(or other entity classified as a partnership for United States federal income
tax purposes) created or organized in or under the laws of the United States (or
any political subdivision thereof) to which a Person who is a Non-U.S. KKR
Holdings Affiliated Person has transferred interests in KKR Holdings prior to an
Exchange shall be treated as a Non-U.S. KKR Holdings Affiliated Person.

 

“Notice Date” means, with respect to each Quarter, either an REU Notice Date
and/or a General Notice Date, as the context may require.

 

“Person” means an individual, corporation, limited liability company,
partnership, joint venture, trust, estate, unincorporated organization,
association (including any group, organization, co-tenancy, plan, board, council
or committee), government (including a country, state, county, or any other
governmental or political subdivision, agency or instrumentality thereof) or
other entity (or series thereof).

 

4

--------------------------------------------------------------------------------


 

“Public Offering” means a public offering of Common Units pursuant to an
effective registration statement under the Securities Act, other than pursuant
to a registration statement on Form S-4 or Form S-8 or any similar or successor
form.

 

“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Issuer.

 

“Quarterly Exchange Date” means, with respect to each Quarter, either an REU
Quarterly Exchange Date and/or a General Quarterly Exchange Date, as the context
may require.

 

“REU Exchange” means an Exchange in respect of an REU Notice Date.

 

“REU Quarterly Exchange Date” means, unless the Issuer cancels such Quarterly
Exchange Date pursuant to either Section 2.2(c) or 2.9 hereof, the date set by
the Issuer General Partner that is (i) at least 60 days after the REU Notice
Date in respect of that Quarter and (ii) (unless otherwise required by
Section 409A of the Code) no earlier than the first day following the end of the
Quarter that is immediately prior to the day that employees of the Issuer
General Partner  or the Issuer’s Subsidiaries would be permitted to trade under
the Issuer’s Insider Trading Policy.

 

“REU Notice Date” means with respect to each Quarter, the date set by the Issuer
General Partner by which KKR Holdings is required to provide notice of an
Exchange for that Quarter to satisfy its expected obligation on the REU Notice
Date to provide Common Units on the REU Quarterly Exchange Date to holders of
restricted equity units under the KKR Holdings L.P. Equity Plan.

 

“Sale Period” has the meaning set forth in Section 2.8 of this Agreement.

 

“Sale Transaction” has the meaning set forth in Section 2.9 of this Agreement.

 

“Subsidiaries” means any corporation, partnership, joint venture or other legal
entity of which KKR Holdings (either alone or through or together with any other
subsidiary), owns, directly or indirectly, 50% or more of the stock or other
equity interests.

 

“Subsidiary Partnership” means KKR Subsidiary Partnership L.P., a limited
partnership organized under the laws of Delaware.

 

“Transfer Agent” means such bank, trust company or other Person as shall be
appointed from time to time by the Issuer pursuant to the Issuer Partnership
Agreement to act as registrar and transfer agent for the Common Units.

 

5

--------------------------------------------------------------------------------


 

ARTICLE II.
EXCHANGE OF GROUP PARTNERSHIP UNITS

 

Section 2.1                                      Exchange of Group Partnership
Units.

 

(a)                                  Subject to the provisions of the Group
Partnership Agreements and the Issuer Partnership Agreement and to the
provisions of Section 2.2 hereof, KKR Holdings or a KKR Holdings Affiliated
Person shall be entitled on any General Quarterly Exchange Date, and KKR
Holdings shall be entitled on any REU Quarterly Exchange Date, to surrender
Group Partnership Units held by KKR Holdings or a KKR Holdings Affiliated Person
as follows:

 

(i)                                     KKR Holdings or a KKR Holdings
Affiliated Person may surrender Group Partnership Units to the Group
Partnerships in exchange for either (at the option of the Group Partnerships)
(x) the delivery on a pro rata basis (determined by reference to the relative
fair market values of the Group Partnership I Units and Group Partnership II
Units) by the Group Partnerships of a number of Common Units (acquired from the
Issuer) equal to the number of Group Partnership Units surrendered multiplied by
the Exchange Rate or (y) cash in an amount equal to the Fair Market Value on the
date of such exchange of the Common Units that KKR Holdings or a KKR Holdings
Affiliated Person would receive pursuant to clause (x) (any such exchange, a
“Base Exchange”).  Simultaneous with any such Exchange pursuant to clause
(x) above, Group Partnership I Units shall be issued to Group Partnership Holdco
and Group Partnership II Units shall be issued to Subsidiary Partnership in an
amount equal to the number of Group Partnership I Units or Group Partnership II
Units surrendered to each such Group Partnership.  Any election by the Group
Partnerships to deliver cash to KKR Holdings or a KKR Holdings Affiliated
Person, as the case may be, pursuant to clause (y) above, shall be subject to
the prior approval of the conflicts committee of the board of directors of the
Issuer General Partner.

 

(ii)                                  For purposes of making a Charitable
Exchange or a Non-U.S. Exchange, a KKR Holdings Affiliated Person may surrender
Group Partnership Units to the Issuer in exchange for the delivery of a number
of Common Units equal to the number of Group Partnership Units surrendered
multiplied by the Exchange Rate, provided, however, the Issuer may instead
require that the Group Partnership I units the KKR Holdings Affiliated Person
intends to surrender be owned by one or more Corporate Holdcos prior to
surrender, in which case the number of Common Units delivered pursuant to the
Exchange will be equal to the total Group Partnership Units that are
surrendered, taking into account those collectively owned by the Corporate
Holdcos whose interest are surrendered, multiplied by the Exchange Rate.

 

(b)                                 In connection with any Charitable Exchange
or Non-U.S. Exchange pursuant to Section 2.1(a)(ii) above, the Issuer shall
direct that (i) any Group Partnership I Units or interests in Corporate Holdcos
surrendered pursuant to such Exchange be transferred or issued directly to the
Group Partnership Holdco that currently holds interests in the issuer of such
Group Partnership I Units or that are held by such Corporate Holdco, and
(ii) any Group Partnership II Units be transferred or issued directly to KKR
Group Holdings or to the general partner of the issuer of such Group Partnership
II Units surrendered.

 

(c)                                  Where KKR Holdings or a KKR Holdings
Affiliated Person has exercised its right to surrender its Group Partnership
Units to the Group Partnerships in a Base Exchange,  Group Partnership Holdco
(with respect to Group Partnership I Units ) and Subsidiary Partnership (with
respect to Group Partnership II Units), shall have a superseding right to
acquire

 

6

--------------------------------------------------------------------------------


 

such interests for an amount of cash or Common Units equal to the amount of cash
or Common Units (provided by the Issuer) that would be received pursuant to the
Base Exchange.

 

(d)                                 On the date the Exchange of the Group
Partnership Units is effective, all rights of KKR Holdings or a KKR Holdings
Affiliated Person as holder of such Group Partnership Units shall cease, and KKR
Holdings or such KKR Holdings Affiliated Person shall be treated for all
purposes as having become the Record Holder (as defined in the Issuer
Partnership Agreement) of the Common Units which are the subject of the Exchange
and shall be admitted as a Limited Partner (as defined in the Issuer Partnership
Agreement) of the Issuer in accordance and upon compliance with Section 10.2 of
the Issuer Partnership Agreement.

 

(e)                                  Immediately prior to the time Group
Partnership Units are surrendered for Exchange by a KKR Holdings Affiliated
Person, KKR Holdings shall assign its rights together with its obligations
hereunder in connection with an Exchange to such KKR Holdings Affiliated Person
beneficially owning such Group Partnership Units.

 

(f)                                    For the avoidance of doubt, any Exchange
of Group Partnership Units shall be subject to the provisions of the Group
Partnership Agreements.

 

Section 2.2                                      Exchange Procedures.

 

(a)                                  KKR Holdings or a KKR Holdings Affiliated
Person may exercise the right to Exchange Group Partnership Units set forth in
Section 2.1(a) above by providing written notice of the Exchange no later than
the applicable Notice Date (i) in the case of a Base Exchange, to each Group
Partnership General Partner, Subsidiary Partnership and the Issuer substantially
in the form of Exhibit A hereto, (ii) in the case of a Non-U.S. Exchange, to the
Issuer substantially in the form of Exhibit B hereto and (iii) in the case of a
Charitable Exchange, to the Issuer substantially in the form of Exhibit C
hereto. Such notice shall be duly executed by such holder or such holder’s duly
authorized attorney in respect of the Group Partnership Units to be Exchanged
and delivered during normal business hours at the principal executive offices of
the Group Partnership General Partners and/or the registered office of the
Issuer, as applicable.

 

(b)                                 A KKR Holdings Affiliated Person may
irrevocably revoke any such notice in writing on or before the applicable
Quarterly Exchange Date but in no event earlier than the fourth trading day
prior to such Quarterly Exchange Date, provided that the average of the mean
between high and low trading prices on the New York Stock Exchange for the two
trading days immediately preceding the fourth trading day prior to the Quarterly
Exchange Date is at least 15% below the average of the mean between the high and
low trading prices on the New York Stock Exchange for the two trading days
immediately preceding the Notice Date in respect of such Quarterly Exchange
Date, provided further that (i) no KKR Holdings Affiliated Person may make more
than one such revocation with respect to any Quarterly Exchange Date that is
within a twelve (12) month period of the Quarterly Exchange Date with respect to
which such revocation was made and (ii) no KKR Holdings Affiliated Person that
makes any such revocation in respect of a Quarterly Exchange Date may exercise
the right to Exchange Group Partnership Units set forth in Section 2.1(a) in
respect of the following Quarterly Exchange Date.

 

(c)                                  In respect of each Quarterly Exchange Date:

 

7

--------------------------------------------------------------------------------


 

(i)                                     No later than two (2) weeks following
the General Notice Date, KKR Holdings may determine a maximum number of Group
Partnership Units that may be exchanged for Common Units on the General
Quarterly Exchange Date.  If the number of Group Partnership Units that KKR
Holdings and any KKR Holdings Affiliated Persons have elected to Exchange on
such General Quarterly Exchange Date pursuant to Section 2.1(a) above exceeds
such maximum number, then the number of Group Partnership Units that KKR
Holdings and each such KKR Holdings Affiliated Person will be permitted to
Exchange on such General Quarterly Exchange Date will be reduced by proration or
similar equitable criteria determined by KKR Holdings in its discretion so that
the number of Group Partnership Units that KKR Holdings and all such KKR
Holdings Affiliated Persons will be permitted to Exchange on such General
Quarterly Exchange Date is equal to such maximum number.

 

(ii)                                  If at any time after the Notice Date and
prior to a Quarterly Exchange Date, the Issuer commences a Public Offering or
determines that it is reasonably likely that to commence a Public Offering
within ninety (90) days following such Quarterly Exchange Date, the Issuer and
the Group Partnerships may cancel, at their option, all General Exchanges, all
REU Exchanges or all Exchanges in respect of such Quarterly Exchange Date.

 

(iii)                               If a registration statement in respect of
Common Units to be issued in any Exchanges in respect of a Quarterly Exchange
Date is not effective on the day prior to such Quarterly Exchange Date, the
Issuer and the Group Partnerships may cancel, at their option, all General
Exchanges, all REU Exchanges or all Exchanges that are contemplated to be made
pursuant to such registration statement in respect of such Quarterly Exchange
Date.

 

(iv)                              If the Issuer undertakes to effect an
underwritten offering of any Common Units to be issued in any Exchanges in
respect of a Quarterly Exchange Date and the Issuer reasonably determines prior
to such Quarterly Exchange Date that such underwritten offering will not occur,
the Issuer and the Group Partnerships may cancel, at their option, all General
Exchanges, all REU Exchanges or all Exchanges in respect of such Quarterly
Exchange Date.

 

(d)                                 Each KKR Holdings Affiliated Person
beneficially owning the Group Partnership Units that are subject to Exchange
pursuant to Section 2.1(a) above shall execute a written assignment and
acceptance agreement with respect to such Group Partnership Units prior to such
Exchange, which assignment and acceptance agreement shall be delivered during
normal business hours at the registered office of KKR Holdings.

 

(e)                                  As promptly as practicable following the
surrender for Exchange of Group Partnership Units in the manner provided in this
Article II, each Group Partnership, in the case of a Base Exchange, shall
deliver or cause to be delivered at the principal executive offices of such
Group Partnership or at the office of the Transfer Agent the number of Common
Units issuable upon such Exchange, issued in the name of the KKR Holdings
Affiliated Person or KKR Holdings or its designee, as applicable, and, the
Issuer, in the case of a Charitable Exchange or Non-U.S. Exchange, shall deliver
or cause to be delivered at the principal executive offices of

 

8

--------------------------------------------------------------------------------


 

KKR Holdings or at the office of the Transfer Agent the number of Common Units
issuable upon such Exchange, issued in the name of the KKR Holdings Affiliated
Person or KKR Holdings or its designee, as applicable.

 

(f)                                    The Issuer, in the case of a Charitable
Exchange or Non-U.S. Exchange, or the Group Partnerships, in the case of a Base
Exchange, may adopt reasonable procedures for the implementation of the exchange
provisions set forth in this Article II, including, without limitation,
procedures for the giving of notice of an election for Exchange.

 

Section 2.3                                      Blackout Periods and Ownership
Restrictions.  Notwithstanding anything to the contrary, KKR Holdings or a KKR
Holdings Affiliated Person shall not be entitled to Exchange Group Partnership
Units, and the Issuer and the Group Partnerships shall have the right to refuse
to honor any request for Exchange of Group Partnership Units, (i) at any time or
during any period if the Issuer or the Group Partnerships shall determine, based
on the advice of counsel (which may be inside counsel), that there may be
material non-public information that may affect the trading price per Common
Unit at such time or during such period, (ii) if such Exchange would be
prohibited under applicable law or regulation, (iii) to the extent such KKR
Holdings Affiliated Person would be prohibited from holding Common Units under
the Issuer Partnership Agreement, or (iv) to the extent such Exchange would not
be permitted under the policies and procedures established by the general
partner of KKR Holdings.

 

Section 2.4                                      Splits, Distributions and
Reclassifications.  The Exchange Rate shall be adjusted accordingly if there is:
(1) any subdivision (by split, distribution, reclassification, recapitalization
or otherwise) or combination (by reverse split, reclassification,
recapitalization or otherwise) of the Group Partnership Units that is not
accompanied by an identical subdivision or combination of the Common Units; or
(2) any subdivision (by split, distribution, reclassification, recapitalization
or otherwise) or combination (by reverse split, reclassification,
recapitalization or otherwise) of the Common Units that is not accompanied by an
identical subdivision or combination of the Group Partnership Units. In the
event of a reclassification or other similar transaction as a result of which
the Common Units are converted into another security, then KKR Holdings or a KKR
Holdings Affiliated Person, as the case may be, shall be entitled to receive
upon Exchange the amount of such security that KKR Holdings or such KKR Holdings
Affiliated Person would have received if such Exchange had occurred immediately
prior to the effective date of such reclassification or other similar
transaction. Except as may be required in the immediately preceding sentence, no
adjustments in respect of distributions shall be made upon the Exchange of any
Group Partnership Unit.

 

Section 2.5                                      Common Units to be Issued.  The
Issuer covenants that if any Common Units require registration with or approval
of any governmental authority under any foreign, U.S. federal or state law
before such Common Units may be issued upon Exchange pursuant to this
Article II, the Issuer shall use commercially reasonable efforts to cause such
Common Units to be duly registered or approved, as the case may be. The Issuer
shall use commercially reasonable efforts to list the Common Units required to
be delivered upon Exchange prior to such delivery upon each national securities
exchange or inter-dealer quotation system upon which the outstanding Common
Units may be listed or traded at the time of such delivery. Nothing contained
herein shall be construed to preclude the Issuer or the Group Partnerships from
satisfying their obligations in respect of the Exchange of the Group

 

9

--------------------------------------------------------------------------------


 

Partnership Units by delivery of Common Units which are held in the treasury of
the Issuer or the Group Partnerships or any of their subsidiaries.

 

Section 2.6                                      Taxes.  The delivery of Common
Units upon Exchange of Group Partnership Units shall be made without charge to
KKR Holdings or a KKR Holdings Affiliated Person for any stamp or other similar
tax in respect of such issuance.

 

Section 2.7                                      Restrictions.  The provisions
of Section 7.05 of the Group Partnership Agreements shall apply, mutatis
mutandis, to any Common Units issued upon Exchange of Group Partnership Units.

 

Section 2.8                                      Disposition of Common Units
Issued.  KKR Holdings covenants to cause any KKR Holdings Affiliated Person
receiving Common Units as a result of an Exchange, other than a Charitable
Exchange or Non-U.S. Exchange, under this Agreement (i) to use reasonable best
efforts to sell or otherwise dispose (including to a Qualifying Entity) of any
Common Units received in such an Exchange within ten (10) days of the receipt
thereof or any specified shorter period as the Issuer General Partner determines
to be in the best interests of the Issuer, (ii) to use reasonable best efforts
to ensure that neither such KKR Holdings Affiliated Person’s spouse nor any
grantor trust which is treated as owned by such KKR Holdings Affiliated Person
or his or her spouse owns any Common Units and (iii) to agree that no other
Common Units will be acquired or held by such KKR Holdings Affiliated Person
during such period other than through a Qualifying Entity. Any KKR Holdings
Affiliated Person who receives Common Units as a result of an Exchange under
this Agreement and who holds any such Common Units on the last day of the ten
(10) day or shorter period referred to above shall agree to cause all such
Common Units to be transferred immediately to a Qualifying Entity. The prior
sentence and clause (i) of the first sentence shall not apply to a KKR Holdings
Affiliated Person who receives Common Units as a result of an Exchange and who
participates in a Rule 10b5-1 plan under which it has agreed (subject to any
applicable floor price that is less than the Fair Market Value of the Common
Units on the applicable Quarterly Exchange Date or any other applicable
prohibition) to sell such Common Units prior to the earlier of (x) the next
Quarterly Exchange Date and (y) ninety (90) days following the Quarterly
Exchange Date in respect of such Exchange (the “Sale Period”), provided that
such KKR Holdings Affiliated Person shall be obligated to cause any such Common
Units that have not been sold during the Sale Period to be transferred to a
Qualifying Entity as soon as practicable but in no event later than ten
(10) days after the expiration of the Sale Period.  For the purposes of this
Agreement, a “Qualifying Entity” means a partnership, trust or other entity
(other than a “grantor trust” or an entity otherwise disregarded as an entity
separate from its owner for United States federal income tax purposes). For the
avoidance of doubt, nothing contained herein shall prohibit any KKR Holdings
Affiliated Person from owning an interest in a Qualifying Entity that owns
Common Units.

 

Section 2.9                                      Subsequent Offerings.  The
Issuer may from time to time provide the opportunity for KKR Holdings or a KKR
Holdings Affiliated Person to sell its Group Partnership Units to the Issuer,
the Group Partnerships or any of their subsidiaries on terms no more beneficial
than an Exchange (a “Sale Transaction”); provided that no Sale Transaction shall
occur unless the Issuer cancels the nearest Quarterly Exchange Date scheduled to
occur in the same fiscal year of the Issuer as such Sale Transaction.  In
connection with a Sale Transaction, KKR Holdings or such KKR Holdings Affiliated
Person must provide notice to Issuer at least

 

10

--------------------------------------------------------------------------------


 

thirty (30) days prior to the cash settlement of such Sale Transaction in
respect of the Group Partnership Units to be sold or within such shorter period
of time as may be agreed by the parties hereto. Such notice shall be delivered
during normal business hours at the principal executive offices of the Issuer. 
For the avoidance of doubt, the total aggregate number of Quarterly Exchange
Dates (treating the REU Quarterly Exchange Date and the General Quarterly
Exchange Date for a Quarter as a single Quarterly Exchange Date) and Sale
Transactions occurring during any fiscal year of the Issuer shall not exceed
four (4).

 

ARTICLE III.
GENERAL PROVISIONS

 

Section 3.1                                      Amendment.  The provisions of
this Agreement may be amended by the affirmative vote or written consent of each
of the Issuer, the Group Partnerships and KKR Holdings.

 

Section 3.2                                      Addresses and Notices.  All
notices, requests, claims, demands and other communications hereunder shall be
in writing and shall be given (and shall be deemed to have been duly given upon
receipt) by delivery in person, by courier service, by fax, by electronic mail
(delivery receipt requested) or by registered or certified mail (postage
prepaid, return receipt requested) to the respective parties at the following
addresses (or at such other address for a party as shall be as specified in a
notice given in accordance with this Section 3.2):

 

(a)  If to Group Partnership I General Partner, to:

 

9 West 57th Street, Suite 4200

New York, NY 10019

Attention: Chief Financial Officer

Fax: 212-750-0003

 

(b)  If to Subsidiary Partnership to:

 

9 West 57th Street, Suite 4200

New York, NY 10019

Attention: Chief Financial Officer

Fax: 212-750-0003

 

(c)  If to Group Partnership I or Group Partnership II to:

 

9 West 57th Street, Suite 4200

New York, NY 10019

Attention: Chief Financial Officer

Fax: 212-750-0003

 

(d)  If to KKR Holdings, to:

 

11

--------------------------------------------------------------------------------


 

9 West 57th Street, Suite 4200

New York, NY 10019

Attention: Chief Financial Officer

Fax: 212-750-0003

 

(e) If to the Issuer, to:

 

9 West 57th Street, Suite 4200

New York, NY 10019

Attention: Chief Financial Officer

Fax: 212-750-0003

 

Section 3.3                                      Further Action. The parties
shall execute and deliver all documents, provide all information and take or
refrain from taking action as may be necessary or appropriate to achieve the
purposes of this Agreement.

 

Section 3.4                                      Binding Effect. This Agreement
shall be binding upon and inure to the benefit of all of the parties and, to the
extent permitted by this Agreement, their successors, executors, administrators,
heirs, legal representatives and assigns.  KKR Holdings may enforce the terms of
this agreement in the name of or on behalf of any KKR Holdings Affiliated
Person.  Other than as expressly provided herein, nothing in this Agreement will
be construed to give any person other than the parties to this Agreement any
legal or equitable right, remedy, or claim under or with respect to this
Agreement or any provision of this Agreement.

 

Section 3.5                                      Severability.  If any term or
other provision of this Agreement is held to be invalid, illegal or incapable of
being enforced by any rule of law, or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions is not affected
in any manner materially adverse to any party. Upon a determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

 

Section 3.6                                      Integration. This Agreement
constitutes the entire agreement among the parties hereto pertaining to the
subject matter hereof and supersedes all prior agreements and understandings
pertaining thereto.

 

Section 3.7                                      Waiver. No failure by any party
to insist upon the strict performance of any covenant, duty, agreement or
condition of this Agreement or to exercise any right or remedy consequent upon a
breach thereof shall constitute waiver of any such breach of any other covenant,
duty, agreement or condition.

 

Section 3.8                                      Submission to Jurisdiction;
Waiver of Jury Trial.

 

(a)                                  Any and all disputes which cannot be
settled amicably, including any ancillary claims of any party, arising out of,
relating to or in connection with the validity,

 

12

--------------------------------------------------------------------------------


 

negotiation, execution, interpretation, performance or non-performance of this
Agreement (including the validity, scope and enforceability of this arbitration
provision) shall be finally settled by arbitration conducted by a single
arbitrator in New York in accordance with the then-existing Rules of Arbitration
of the International Chamber of Commerce. If the parties to the dispute fail to
agree on the selection of an arbitrator within thirty (30) days of the receipt
of the request for arbitration, the International Chamber of Commerce shall make
the appointment.  Performance under this Agreement shall continue if reasonably
possible during any arbitration proceedings.

 

(b)                                 Notwithstanding the provisions of Section
3.8(a), in the case of matters relating to a Charitable Exchange or Non-U.S.
Exchange, the Issuer may bring, and in the case of matters relating to a Base
Exchange, KKR Holdings may cause any Group Partnership to bring, on behalf of
the Issuer or such Group Partnership or on behalf of any KKR Holdings Affiliated
Person, an action or special proceeding in any court of competent jurisdiction
for the purpose of compelling a party to arbitrate, seeking temporary or
preliminary relief in aid of an arbitration hereunder, and/or enforcing an
arbitration award and, for the purposes of this paragraph.

 

(c)                                  Notwithstanding any provision of this
Agreement to the contrary, this Section 3.8 shall be construed to the maximum
extent possible to comply with the laws of the State of Delaware, including the
Delaware Uniform Arbitration Act (10 Del. C. § 5701 et  seq.) (the “Delaware
Arbitration Act”).  If, nevertheless, it shall be determined by a court of
competent jurisdiction that any provision or wording of this Section 3.8,
including any rules of the International Chamber of Commerce, shall be invalid
or unenforceable under the Delaware Arbitration Act, or other applicable law,
such invalidity shall not invalidate all of this Section 3.8.  In that case,
this Section 3.8 shall be construed so as to limit any term or provision so as
to make it valid or enforceable within the requirements of the Delaware
Arbitration Act or other applicable law, and, in the event such term or
provision cannot be so limited, this Section 3.8 shall be construed to omit such
invalid or unenforceable provision.

 

Section 3.9                                      Counterparts. This Agreement
may be executed and delivered (including by facsimile transmission) in one or
more counterparts, and by the different parties hereto in separate counterparts,
each of which when executed and delivered shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement. Copies
of executed counterparts transmitted by telecopy or other electronic
transmission service shall be considered original executed counterparts for
purposes of this Section 3.9.

 

Section 3.10                                Tax Treatment. To the extent this
Agreement imposes obligations upon a particular Group Partnership, or either
Group Partnership General Partner, this Agreement shall be treated as part of
the relevant Group Partnership Agreement as described in Section 761(c) of the
Code and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury
Regulations. The parties shall report any Base Exchange consummated hereunder
(pursuant to which Common Units are delivered pursuant to Section 2.1(a)(i) or
Section 2.1(c) hereof), in the case of Group Partnership I (or any other Group
Partnership owned directly or indirectly by the Issuer through a Group
Partnership Holdco), as a taxable sale of Group Partnership I Units by KKR
Holdings or a KKR Holdings Affiliated Person to the Group Partnership I General
Partner (or such other Group Partnership Holdco) and, in the case of Group
Partnership II (or any other Group Partnership owned directly or indirectly by
the Issuer through entities that are transparent

 

13

--------------------------------------------------------------------------------


 

for U.S. federal income tax purposes), as a taxable sale of Group Partnership II
Units by KKR Holdings or a KKR Holdings Affiliated Person to Subsidiary
Partnership and no party shall take a contrary position on any income tax
return, amendment thereof or communication with a taxing authority.  The parties
shall report any Charitable Exchange or Non-U.S. Exchange consummated pursuant
to Section 2.1(a)(ii) hereof as a contribution of (i) Group Partnership I Units
or Corporate Holdco interests, and (ii) Group Partnership II Units to the Issuer
described in Section 721(a) of the Code, followed by a tax free contribution of
such Group Partnership I Units or Corporate Holdco interests to the appropriate
Group Partnership Holdco pursuant to Section 351 of the Code, and no party shall
take a contrary position on any income tax return, amendment thereof or
communication with a taxing authority.

 

Section 3.11                                Tax Offset.

 

(a)                                  KKR Holdings shall pay to Group Partnership
Holdco an amount equal to, without duplication, the sum of (i) any increase in
the federal, state and/or local income tax payable in any year by Group
Partnership Holdco as a result of income allocated to Group Partnership Holdco
from Subsidiary Partnership plus (ii) the Unitholder Offset Amount plus (iii)
any increase in the federal, state and/or local income tax payable in any year
by Group Partnership Holdco as a result of any payments made pursuant to clauses
(i), (ii) or (iii) of this Section 3.11(a).  KKR Holdings may offset any payment
due under this Section 3.11 by any amounts owing to KKR Holdings from Group
Partnership Holdco in respect of the same period.

 

(b)                                 For purposes of this Section 3.11:

 

(i)                                     The “Unitholder Offset Amount” is the
sum of the Foreign Offset Amount and the Individual Offset Amount.

 

(ii)                                  The “Foreign Offset Amount” is equal to
the product of (x) 0.2 multiplied by (y) 0.25 multiplied by (z) the net U.S.
federal taxable income allocated to the Group Partnership Holdco from Subsidiary
Partnership (determined by excluding any items of income that would have been
subject to U.S. withholding tax (determined without regard to any income tax
treaty) if received directly from Subsidiary Partnership by a non-resident alien
individual (within the meaning of Section 871 of the Code), including items of
income that are treated as effectively connected with a U.S. trade or business).

 

(iii)                               The “Individual Offset Amount” is equal to
the product of (x) 0.25 multiplied by (y) the Dividend Rate Difference
multiplied by (z) the net long-term capital gain (as defined in Section 1222(7)
of the Code) allocated to the Group Partnership Holdco from Subsidiary
Partnership.

 

(iv)                              The “Dividend Rate Difference” is equal to the
amount by which (x) the highest marginal U.S. federal income tax rate applicable
to dividends received by a U.S. individual (assuming any holding period or other
requirements necessary to qualify for any reduced rate are met) exceeds (z) the
highest marginal U.S. federal income tax rate applicable to long-term capital
gains of individuals; provided that if such

 

14

--------------------------------------------------------------------------------


 

amount is less than zero (i.e., is a negative number), the Dividend Rate
Difference shall be zero.

 

Section 3.12                                Base Exchange Alternative.  KKR
Holdings shall have a one-time election applicable to all Base Exchanges that
occur thereafter to modify Section 2.1(a)(i) such that Group Partnership II
Units issued pursuant to the second sentence of Section 2.1(a)(i) shall be
issued to KKR Group Holdings (or such successor general partner of the issuer of
such Group Partnership II Units that is either the Issuer or a disregarded
entity of the Issuer) rather than Subsidiary Partnership.  In such case, KKR
Group Holdings (or such successor) rather than Subsidiary Partnership shall have
the superseding right described in Section 2.1(c) with respect to such Group
Partnership II Units.  In that case, notwithstanding Section 3.10, the parties
shall report any Base Exchange, in the case of Group Partnership II, as a
contribution to the Issuer described in Section 721(a) of the Code, and no party
shall take a contrary position on any income tax return, amendment thereof or
communication with a taxing authority.  For the avoidance of doubt, Section 3.11
shall not apply in respect of any Group Partnership II Units issued pursuant to
this Section 3.12.

 

Section 3.13                                Applicable Law. This Agreement shall
be governed by, and construed in accordance with, the law of the State of
Delaware.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

[Signature Page Follows]

 

15

--------------------------------------------------------------------------------


 

 

KKR & CO. L.P.

 

 

 

 

By:

KKR Management LLC, its general partner

 

 

 

 

By:

/s/ DAVID SORKIN

 

 

Name: David Sorkin

 

 

Title: Secretary

 

 

 

 

KKR MANAGEMENT HOLDINGS L.P.

 

 

 

 

By:

KKR Management Holdings Corp., its general partner

 

By:

/s/ DAVID SORKIN

 

 

Name: David Sorkin

 

 

Title: Secretary

 

 

 

 

KKR FUND HOLDINGS L.P.

 

 

 

 

By:

KKR Group Holdings L.P., its general partner

 

 

 

 

By:

KKR Group Limited, its general partner

 

 

 

 

 

 

 

By:

/s/ DAVID SORKIN

 

 

Name: David Sorkin

 

 

Title: Director

 

 

 

 

KKR HOLDINGS L.P.

 

 

 

 

By:

KKR Holdings GP Limited, its general partner

 

 

 

 

By:

/s/ DAVID SORKIN

 

 

Name: David Sorkin

 

 

Title: Director

 

 

 

 

KKR GROUP HOLDINGS L.P.

 

 

 

 

By:

KKR Group Limited, its general partner

 

 

 

 

By:

/s/ DAVID SORKIN

 

 

Name: David Sorkin

 

 

Title: Director

 

 

[Signature Page to Exchange Agreement]

 

--------------------------------------------------------------------------------


 

 

KKR SUBSIDIARY PARTNERSHIP L.P.

 

 

 

 

By:

KKR Group Holdings L.P., its general partner

 

 

 

 

By:

KKR Group Limited, its general partner

 

 

 

 

 

 

 

By:

/s/ DAVID SORKIN

 

 

Name: David Sorkin

 

 

Title: Director

 

 

 

 

KKR GROUP LIMITED

 

 

 

 

By:

/s/ DAVID SORKIN

 

 

Name: David Sorkin

 

 

Title: Director

 

 

[Signature Page to Exchange Agreement]

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF]
NOTICE OF BASE EXCHANGE

 

KKR Management Holding Corp.

KKR Group Holdings L.P.

KKR Subsidiary Partnership L.P.

KKR & Co. L.P.

KKR Holdings L.P.

9 West 57th Street, Suite 4200

New York, NY 10019

 

Reference is hereby made to the Amended and Restated Exchange Agreement (the
“Exchange Agreement”), among KKR Management Holdings L.P., KKR Fund Holdings
L.P., KKR Holdings L.P., KKR & Co. L.P., KKR Group Holdings L.P. and KKR Group
Limited as amended from time to time and to the First Amended and Restated
Limited Partnership Agreement (the “Holdings LPA”) of KKR Holdings L.P.

 

The undersigned (the “Exchanging KKR Holdings Affiliated Person”) desires to
exchange the number of units of KKR Holdings L.P. set forth on line B of the
notice related hereto (the “Exchange Holdings Units”) for units of KKR Group
Holdings L.P. and KKR Fund Holdings L.P. (the “Exchange Group Partnership
Units”) and to exchange such Exchange Group Partnership Units for units of KKR &
Co. L.P. pursuant to a Base Exchange (as defined in the Exchange Agreement). 
Accordingly, the Exchanging KKR Holdings Affiliated Person hereby (i) gives
notice to KKR Holdings L.P. of its election to transfer units of KKR Holdings
L.P. in exchange for units of KKR Group Holding L.P. and KKR Fund Holdings L.P.
(the “Exchange Group Partnership Units”) pursuant to Section 9.2 of the Holdings
LPA (the “Group Exchange”) and (ii) gives notice to KKR Management Holding
Corp., KKR Group Holdings L.P., KKR Subsidiary Partnership L.P. and KKR & Co.
L.P. of its election to exchange such Exchange Group Partnership Units for units
of KKR & Co. L.P. in a Base Exchange pursuant to Section 2.2 of the Exchange
Agreement (the “KKR Co Exchange” and together with the Group Exchange, the
“Exchanges”).  The Exchanging KKR Holdings Affiliated Person acknowledges that
the number of units of KKR Holding L.P. to be exchanged pursuant to clause (i)
in the preceding sentence shall be equal to the lesser of (x) the number of
Exchange Holdings Units set forth on line B of the notice related hereto, (y)
the number of Exchange Holdings Units that the general partner of KKR Holdings
L.P. shall determine that the Exchanging KKR Holdings Affiliated Person is
permitted to exchange pursuant to Section 9.2(b) of the Holdings LPA and (z) the
number of Exchange Holdings Units corresponding to the number of units of KKR
Group Holdings L.P. and KKR Fund Holdings L.P. that the Exchanging KKR Holdings
Affiliated Person is permitted to exchange taking into account any limitations
imposed pursuant to Section 2.2(c) of the Exchange Agreement.

 

Pursuant to the foregoing, the Exchanging KKR Holdings Affiliated Person (1)
hereby represents that such Exchange Holdings Units shall immediately prior to
the Group Exchange be owned by it, (2) hereby irrevocably constitutes and
appoints any officer of the general partner of

 

--------------------------------------------------------------------------------


 

KKR Holdings L.P. as its attorney, with full power of substitution, to exchange
the Exchange Holdings Units on the books of KKR Holdings L.P. for the Exchange
Group Partnership Units on the books of KKR Management Holdings L.P. and KKR
Fund Holdings L.P., with full power of substitution in the premises and (3)
hereby irrevocably constitutes and appoints any officer of the general partner
of KKR Management Holdings L.P. or KKR Fund Holdings L.P. as its attorney, with
full power of substitution, to exchange the Exchange Group Partnership Units on
the books of KKR Management Holdings L.P. and KKR Fund Holdings L.P. for units
of KKR & Co. L.P. on the books of KKR & Co. L.P., with full power of
substitution in the premises.

 

Furthermore, the Exchanging KKR Holdings Affiliated Person covenants:

 

1.               to use reasonable best efforts to ensure that neither such
person’s spouse nor any grantor trust which is treated as owned by such person
or his or her spouse owns any units of KKR & Co. L.P. and to agree that no units
of KKR & Co. L.P. will be acquired or held by such person other than through a
Qualifying Entity during the period between the Exchanges and the transfer of
any unsold units of KKR & Co. L.P. to a Qualifying Entity as set forth in the
following covenant, and

 

2.               either:

 

a.               if the Exchanging KKR Holdings Affiliated Person participates
in a Section 10b5-1 plan under which it has agreed (subject to any applicable
floor price on the applicable Quarterly Exchange Date (as defined in the
Exchange Agreement) or any other applicable prohibition) to sell such units of
KKR & Co. L.P. prior to the earlier of (x) the next Quarterly Exchange Date and
(y) ninety (90) days following the Quarterly Exchange Date in respect of such
KKR Co Exchange (the “Sale Period”), to cause all such units of KKR & Co. L.P.
held on the expiration of the Sale Period to be immediately transferred to a
Qualifying Entity, or

 

b.              otherwise to use reasonable best efforts to sell or otherwise
dispose of any units of KKR & Co. L.P.  received in the KKR Co Exchange within
ten (10) days of the receipt thereof or any specified shorter period as the
general partner of KKR & Co. L.P. determines to be in the best interests of KKR
& Co. L.P. and to cause all such units of KKR & Co. L.P. held on the last day of
such ten (10) day or shorter period to be transferred immediately to a
Qualifying Entity.

 

For the purposes of the foregoing, a “Qualifying Entity” means a partnership,
trust or other entity (other than an entity disregarded as an entity separate
from its owner for United States federal income tax purposes). For the avoidance
of doubt, nothing contained herein shall prohibit any Exchanging KKR Holdings
Affiliated Person from owning an interest in a Qualifying Entity that owns units
of KKR & Co. L.P.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF]
NOTICE OF NON-U.S. EXCHANGE

 

KKR & Co. L.P.

KKR Holdings L.P.

9 West 57th Street, Suite 4200

New York, NY 10019

 

Reference is hereby made to the Amended and Restated Exchange Agreement (the
“Exchange Agreement”), among KKR Management Holdings L.P., KKR Fund Holdings
L.P., KKR Holdings L.P., KKR & Co. L.P., KKR Group Holdings L.P. and KKR Group
Limited as amended from time to time and to the First Amended and Restated
Limited Partnership Agreement (the “Holdings LPA”) of KKR Holdings L.P.

 

The undersigned (the “Exchanging KKR Holdings Affiliated Person”) desires to
exchange the number of units of KKR Holdings L.P. set forth on line B of the
notice related hereto (the “Exchange Holdings Units”) for units of KKR Group
Holdings L.P. and KKR Fund Holdings L.P. (the “Exchange Group Partnership
Units”) and to exchange such Exchange Group Partnership Units for units of KKR &
Co. L.P. pursuant to a Non-U.S. Exchange (as defined in the Exchange
Agreement).  Accordingly, the Exchanging KKR Holdings Affiliated Person hereby
(i) gives notice to KKR Holdings L.P. of its election to transfer units of KKR
Holdings L.P. in exchange for units of KKR Group Holding L.P. and KKR Fund
Holdings L.P. (the “Exchange Group Partnership Units”) pursuant to Section 9.2
of the Holdings LPA (the “Group Exchange”) and (ii) gives notice to KKR & Co.
L.P. of its election to exchange such Exchange Group Partnership Units for units
of KKR & Co. L.P. in a Non-U.S. Exchange pursuant to Section 2.2 of the Exchange
Agreement (the “KKR Co Exchange” and together with the Group Exchange, the
“Exchanges”).  The Exchanging KKR Holdings Affiliated Person acknowledges that
the number of units of KKR Holding L.P. to be exchanged pursuant to clause (i)
in the preceding sentence shall be equal to the lesser of (x) the number of
Exchange Holdings Units set forth on line B of the notice related hereto, (y)
the number of Exchange Holdings Units that the general partner of KKR Holdings
L.P. shall determine that the Exchanging KKR Holdings Affiliated Person is
permitted to exchange pursuant to Section 9.2(b) of the Holdings LPA and (z) the
number of Exchange Holdings Units corresponding to the number of units of KKR
Group Holdings L.P. and KKR Fund Holdings L.P. that the Exchanging KKR Holdings
Affiliated Person is permitted to exchange taking into account any limitations
imposed pursuant to Section 2.2(c) of the Exchange Agreement.

 

Pursuant to the foregoing, the Exchanging KKR Holdings Affiliated Person (1)
hereby represents that such Exchange Holdings Units shall immediately prior to
the Group Exchange be owned by it, (2) hereby irrevocably constitutes and
appoints any officer of the general partner of KKR Holdings L.P. as its
attorney, with full power of substitution, to exchange the Exchange Holdings
Units on the books of KKR Holdings L.P. for the Exchange Group Partnership Units
on the books of KKR Management Holdings L.P. and KKR Fund Holdings L.P., with
full power of substitution in the premises and (3) hereby irrevocably
constitutes and appoints any officer of the general partners of KKR Management
Holdings L.P. or KKR Fund Holdings L.P. as its

 

--------------------------------------------------------------------------------


 

attorney, with full power of substitution, to exchange the Exchange Group
Partnership Units on the books of KKR Management Holdings L.P. and KKR Fund
Holdings L.P. for units of KKR & Co. L.P. on the books of KKR & Co. L.P., with
full power of substitution in the premises.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF]
NOTICE OF CHARITABLE EXCHANGE

 

KKR & Co. L.P.

KKR Holdings L.P.

9 West 57th Street, Suite 4200

New York, NY 10019

 

Reference is hereby made to the Amended and Restated Exchange Agreement (the
“Exchange Agreement”), among KKR Management Holdings L.P., KKR Fund Holdings
L.P., KKR Holdings L.P., KKR & Co. L.P., KKR Group Holdings L.P. and KKR Group
Limited as amended from time to time and to the First Amended and Restated
Limited Partnership Agreement (the “Holdings LPA”) of KKR Holdings L.P.

 

The undersigned (the “Exchanging KKR Holdings Affiliated Person”) desires to
exchange the number of units of KKR Holdings L.P. set forth on line B of the
notice related hereto (the “Exchange Holdings Units”) for units of KKR Group
Holdings L.P. and KKR Fund Holdings L.P. (the “Exchange Group Partnership
Units”) and to exchange such Exchange Group Partnership Units for units of KKR &
Co. L.P. pursuant to a Charitable Exchange (as defined in the Exchange
Agreement).  Accordingly, the Exchanging KKR Holdings Affiliated Person hereby
(i) gives notice to KKR Holdings L.P. of its election to transfer units of KKR
Holdings L.P. in exchange for units of KKR Group Holding L.P. and KKR Fund
Holdings L.P. (the “Exchange Group Partnership Units”) pursuant to Section 9.2
of the Holdings LPA (the “Group Exchange”) and (ii) gives notice to KKR & Co.
L.P. of its election to exchange such Exchange Group Partnership Units for units
of KKR & Co. L.P. in a Charitable Exchange pursuant to Section 2.2 of the
Exchange Agreement (the “KKR Co Exchange” and together with the Group Exchange,
the “Exchanges”).  The Exchanging KKR Holdings Affiliated Person acknowledges
that the number of units of KKR Holding L.P. to be exchanged pursuant to clause
(i) in the preceding sentence shall be equal to the lesser of (x) the number of
Exchange Holdings Units set forth on line B of the notice related hereto, (y)
the number of Exchange Holdings Units that the general partner of KKR Holdings
L.P. shall determine that the Exchanging KKR Holdings Affiliated Person is
permitted to exchange pursuant to Section 9.2(b) of the Holdings LPA and (z) the
number of Exchange Holdings Units corresponding to the number of units of KKR
Group Holdings L.P. and KKR Fund Holdings L.P. that the Exchanging KKR Holdings
Affiliated Person is permitted to exchange taking into account any limitations
imposed pursuant to Section 2.2(c) of the Exchange Agreement.

 

Pursuant to the foregoing, the Exchanging KKR Holdings Affiliated Person (1)
hereby represents that such Exchange Holdings Units shall immediately prior to
the Group Exchange be owned by it, (2) hereby irrevocably constitutes and
appoints any officer of the general partner of KKR Holdings L.P. as its
attorney, with full power of substitution, to exchange the Exchange Holdings
Units on the books of KKR Holdings L.P. for the Exchange Group Partnership Units
on the books of KKR Management Holdings L.P. and KKR Fund Holdings L.P., with
full power

 

--------------------------------------------------------------------------------


 

of substitution in the premises and (3) hereby irrevocably constitutes and
appoints any officer of the general partners of KKR Management Holdings L.P. or
KKR Fund Holdings L.P. as its attorney, with full power of substitution, to
exchange the Exchange Group Partnership Units on the books of KKR Management
Holdings L.P. and KKR Fund Holdings L.P. for units of KKR & Co. L.P. on the
books of KKR & Co. L.P., with full power of substitution in the premises.

 

--------------------------------------------------------------------------------